PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/496,475
Filing Date: 23 Sep 2019
Appellant(s): RT-FILTERTECHNIK GMBH



__________________
Mark Bicks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16FEB2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 10SEPT2021 from which the appeal is taken have been modified by the Advisory Action dated 20OCT2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-22,24-29,31-32 are rejected under 35 U.S.C. 103 as being unpatentable over ARAKERI (US 20160023142) in view of KLEIN (DE 102015003604).
Regarding claims 17,32, ARAKERI teaches a filter cartridge end plate for use in removing a filter cartridge from a shell, comprising:
a filter housing (Figs. 2-3 #210) having at least two housing key parts (Fig. 3 #300; par. [0026]), a holder (part accommodating #300 of Fig. 3) and a cover plate (Fig. 2 #220) closing an open end of the filter housing;
a cylindrical filter element (Figs. 2-3 #205) being received in the filter housing and having at least two element key parts (Fig. 3 #285; par. [0023]) that mate with the housing key parts capable of providing e.g. a fixing, the element key parts being arranged on an annulus mounted on an end cap of the filter element (the annularly-shaped end cap provides annularly-arranged keys; see Fig. 3), the holder of the filter housing having an outer contour conforming to and receiving the annulus; and
presumably a seal on a free end face of the annulus (see e.g. Figs. 3-4,6; part that surrounds the cartridge outlet appears to be a seal) engaging the cover part and sealing an interior of the filter housing from an environment surrounding an exterior of the filter housing.
If a face seal is not explicitly stated, it is obvious in view of KLEIN, which teaches (see US equivalent US 20180050285 for translation) a filter apparatus (title, Figs.) comprising:
a filter housing (Fig. 1 #1), a holder (part supporting the cartridge; Fig. 1) and a cover plate (Fig. 1 #71) closing an open end of the filter housing;
a filter element (Figs. 1 #13) being received in the filter housing, the holder of the filter housing having an outer contour conforming to and receiving the annulus (the parts are fitted together with the radial protrusion #73 correctly aligned; Figs. 2,4); and
seal (Fig. 2 #79; par. [0010]) on a free end face of the annulus engaging the cover part and sealing an interior of the filter housing from an environment surrounding an exterior of the filter housing.
Regarding the shape of the seal, it is an obvious engineering design choice for the purpose of sealing the end face surfaces which may contact fluid. The shape is an obvious choice one having ordinary skill in the art can make. The shape of the seal (e.g. following the shape of the contour of Fig. 6 of ARAKERI) is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. See MPEP 2144.04.IV(B).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify filter cartridge of ARAKERI with the face seal of KLEIN in order to seal the top of the filter cartridge and prevent mixing of fluids as is known in the art. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Regarding claim 18, ARAKERI teaches filter provides the annulus as being an integral part of the end cap (Fig. 3).
Regarding claim 19, ARAKERI teaches the element key parts comprise e.g. projecting parts of the annulus and engage recessed parts forming the housing key parts (Fig. 3).
Regarding claim 20, ARAKERI appears to teach an outer contour of the annulus and an inner contour of the holder follow a coordinated transverse line (Fig. 3).
Regarding claim 21, ARAKERI’s modified filter teaches and/or suggests the annulus is connected to the end cap via a connecting web (KLEIN Fig. 2 #47) and protrudes in axial and radial directions beyond a holder of the end cap receiving filter material of the filter element, which are known to provide support to the end cap under operating pressure (par. [0022-0023]).
Regarding claim 22, ARAKERI’s modified filter teaches the connecting web is capable of connecting to annuluses with different element key configurations (as a molded piece of plastic; Fig. 2; note that the parts must properly fit together; par. [0026-0027]).
Regarding claim 24, ARAKERI teaches the annulus comprises a closed outer ring with an outer peripheral side having the element key parts projecting from the outer peripheral side (see e.g. Fig. 7).
Regarding claim 25, ARAKERI teaches the element key parts comprise projecting tabs extending from the annulus and being received in the housing key parts correspondingly formed as recessed tab holders in the holder of the filter housing (Fig. 3).
Regarding claim 26, the claim sets forth optional limitations and therefore the limitations of the claim are met.
Regarding claim 27, ARAKERI teaches engagement of the element key parts and the housing key parts axially and radially secure the filter element in the filter housing to provide the fixing (Fig. 3).
Regarding claim 28, KLEIN teaches lines transmitting fluid have sections routed via the end cap and are in shapes of plugs and socket parts to provide the operation. (differential pressure measurement, Fig. 1 #59; par. [0028]).
Regarding claim 29, ARAKERI teaches the housing key parts only allow installation of a filter element with the key parts that correspond to the housing key parts to provide the protection against unlicensed copes of filter elements (note that the parts must properly fit together; par. [0026-0027]).
at least two different types of housing key parts (corresponding to the element key parts) are provided in the holder of the filter housing which would be simply changing the shape of the keyed parts.
Regarding claim 31, ARAKERI teaches the element key parts having same contours performs e.g. the fixing and protection against unlicensed copies (note that the parts must properly fit together; par. [0026-0027]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over ARAKERI (US 20160023142) in view of KLEIN (DE 102015003604) in view of REID (US 20040163371).
Regarding claim 30, ARAKERI does not teach at least two different types of element and housing key parts. However, REID teaches a keyed system for connection of filter cartridge to filter holder including two different types of element key parts (such as different lengths, Figs. 2,4) and housing key parts (Figs. 1,3) for the purpose of not allowing mismatched cartridges to be installed and allow for various filter-holder sets (abstract; par. [0004-0005,0059]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify filter cartridge of ARAKERI with the various keys of REID in order to provide for filter-hold sets that can be easily accommodated. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Allowable Subject Matter
The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art an filter device, comprising the combination of elements including 
a filter housing having at least two housing key parts, a holder and a cover plate closing an open end of the filter housing;
a filter element being received in the filter housing and having at least two element key parts that mate with the housing key parts to provide at least one of a coding, a fixing, an operation or protect against unlicensed filter element copies, the element key parts being arranged on an annulus mounted on an end cap of the filter element, the holder of the filter housing having an outer contour conforming to and receiving the annulus; 
a seal on a free end face of the annulus engaging the cover part and sealing an interior of the filter housing from an environment surrounding an exterior of the filter housing, the seal following shapes of the annulus and the element key parts on the annulus; and,
the holder of the filter housing is interchangeably attached to the filter housing.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: rejections under 35 U.S.C. 112(b) and rejection of claim 23 under 35. U.S.C. 103.
(2) Response to Argument
The Appellant argues (1) advantages showing that the recited seal configuration is significant and critical (Appeal Brief P6/second full paragraph). The main argument (Appeal Brief P5/last paragraph leading into P6) is ”the sealing effect of the seal would be immediately lost upon a key part being broken off the annulus.” This explanation does not provide a “significant and critical” reason of why the shape of the seal is not obvious to one having ordinary skill in the art. Seals are known to be important in any pressurized fluid system to ensure proper pressure and no messy or damaging leakage to the surrounding environment in e.g. filters, sinks, hoses, washing machines, etc. While seals are usually round (e.g. O-rings), the effect of the seal is the same regardless of shape: to maintain pressure without leaks. Clearly if a part of the filter housing is broken, then repair or replacement is immediately obvious. It is obvious to one having ordinary skill in the art to simply inspect the integrity of the system before use. Appellant’s suggestion that “notice would not occur without the seal being located and following shapes of the annulus and the element key parts on the annulus” amounts to pure speculation about the user of the device.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 716.01(c)II.
Further arguments regarding a longer seal is also obvious, which would be the same effect if the circumference of a round seal is just bigger (i.e. no change in shape, just size). Explained in another way, a small rubber band wrapped around an object would break compared to a larger rubber band wrapped around the object due to the amount of force on the respective rubber bands.
The Appellant argues (2) the lack of any showing in the Office Action that the facts of the cited legal decision are sufficiently similar to those in this application (Appeal Brief P6/second full paragraph). ARAKERI teaches a filter (e.g. Fig. 2) having an end plate (e.g. Fig. 3 #245), and presumably a seal between the filter (Fig. 2 #205) and the filter head (Fig. 2 #220). If not explicitly taught, KLEIN teaches a seal (Fig. 2 #79) on a free end face of the annulus (more clearly shown as #81-83 in Fig. 3; par. [0024]). It would have been obvious to one of ordinary skill in the art to combine/modify the filter cartridge of ARAKERI with the face seal of KLEIN in order to seal the top of the filter cartridge and prevent mixing of fluids as is known in the art.
The Appellant does not argue the basis of the rejection, just the shape of the seal. The shape (in this case of the seal) is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.IV(B). The courts established, as per In re Dailey, that the shape of a bottle being of less than hemispherical in shape is a "mere matter of choice" not significantly novel over the prior art. Thus in the instant case, the shape of the seal is a "mere matter of choice" not significantly novel over the prior art. As explained above, the particular configuration of the seal is not significantly novel over the prior art. Therefore, the facts of the cited legal decision (In re Dailey and MPEP 2144.04.IV(B)) are sufficiently similar to those in this application.
The Appellant argues (3) the improper treatment in the rejection as a per se rule of obviousness (Appeal Brief P6/second full paragraph). The examiner has provided a valid rejection of obviousness in view of the prior art and the common knowledge and skill of one having ordinary skill in the art. The Supreme Court’s flexible approach to the obviousness inquiry is reflected in numerous pre-KSR decisions; see MPEP § 2144. That section provides many lines of reasoning to support a determination of obviousness based upon earlier legal precedent that had condoned the use of particular examples of what may be considered common sense or ordinary routine practice (e.g., making integral, changes in shape, making adjustable). Thus, the type of reasoning sanctioned by the opinion in KSR has long been part of the patent examination process. MPEP 2141.I. The legal precedent as outlined in MPEP 2144.04.IV(B) is provided as not a per se rule of obviousness, but as additional support for the obviousness of the differences in the prior art. The shape of the seal, despite the Appellant arguing as such, has not provided a significant patentable difference from what is known in the prior art.
The limitations of the dependent claims are known in the prior art and thus dependent claims 18-22,24-31 are obvious. It is noted that a statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim (37 C.F.R. 41.37). Further arguments made separately on the dependent claims, including claims 21-22, 28 are new arguments not previous raised before filing of the Appeal Brief.
Regarding claims 21-22, ARAKERI as modified by KLEIN teaches the annulus (KLEIN Figs. 2-3 #45) is connected to the end cap (Fig. 2 #43) via a connecting web (Figs. 2-3 #47) and protrudes in axial and radial directions (KLEIN par. [0022]) beyond a holder of the end cap receiving filter material of the filter element (see also Fig. 3 of ARAKERI how the filter sits into its shell supported by the tabs). Claim 22 claims the connecting web capable of being made for annuluses of different key configurations. The parts are made of molded plastic and thus are capable of being made with different key configurations (KLEIN par. [0005]) of fitted parts (ARAKERI par. [0026-0027]).
Regarding claim 23, the rejection is withdrawn.
Regarding claim 28, KLEIN teaches the feature at Fig. 1 #59; par. [0028].
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Various case law is cited:
In re Civitello, 339 F.2d 243, 144 USPQ 10 (C.C.P.A. 1964), not found in the MPEP, is directed towards a specific structure not found in the prior art and thus not obvious to modify the cited prior art to include that structure. This is different from the present case, which is directed towards modifying a commonly known structure (such as a seal) to be a different shape.
W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) is directed towards simplifying an invention without consideration of the subject matter as a whole. This is not applicable to the present case. MPEP 2141.02.II.
In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) from MPEP 2144.I.: The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.
Further, In re Kotzab, established a whole reading of the reference for what it fairly teaches to one having ordinary skill in the art. The reference must be read together with the general knowledge of one skilled in the art apart from teachings of the invention so as to avoid hindsight. The rejection of the claims in the instant case is the obviousness of changing the shape of a seal to match the contour of the filter endcap, which has not read features in isolation from a reference without considering the whole disclosure, nor with hindsight reasoning.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Liam Royce/Examiner, Art Unit 1777                                                                                                                                                                                                        



Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777  
                                                                                                                                                                                                      /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771 
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.